                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

               Plaintiff,

vs.                                                        CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Tuesday, January 15,

2019, at 2:30 p.m.

      Parties shall call Judge Garza's AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
